Citation Nr: 1024789	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  06-14 087A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for neurosarcoidosis.  

2.  Entitlement to service connection for Type II diabetes 
mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Counsel




INTRODUCTION

The Veteran had certified active service from July 1975 to July 
1979 and from July 1995 to June 1996.  He had additional duty 
with the Alabama Army Reserve National Guard.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a July 2005 rating decision of the Montgomery, 
Alabama, Regional Office (RO) which, in pertinent part, denied 
service connection for both neurosarcoidosis and Type II diabetes 
mellitus.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


REMAND

The Veteran asserts that that he manifested neurosarcoidosis 
secondary to his inservice environmental contaminant exposure.  
He contends further that he developed chronic Type II diabetes 
mellitus secondary to the medications prescribed for his 
neurosarcoidosis.  

Lay assertions may serve to support a claim for service 
connection by establishing the occurrence of observable events or 
the presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. 
§ 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  The United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
has clarified that lay evidence can be competent and sufficient 
to establish a diagnosis or etiology when (1) a lay person is 
competent to identify a medical condition; (2) the lay person is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).  

Service personnel documentation in the claims file reflects that 
the Veteran served with the Alabama Army Reserve National Guard 
from 1980 to 2001.  In reviewing the claims file, the Board 
observes that the Veteran's complete periods of active duty, 
active duty for training, and inactive duty for training with the 
Alabama Army Reserve National Guard have not been verified.  The 
VA should obtain all relevant military treatment records and 
other documentation which could potentially be helpful in 
resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 
78, 81-82 (1990).  

The Veteran has not been afforded a VA examination for 
compensation purposes which addresses his neurosarcoidosis and 
Type II diabetes mellitus.  The VA's duty to assist includes, in 
appropriate cases, the duty to conduct a thorough and 
contemporaneous medical examination which is accurate and fully 
descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison 
v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Then contact the National Personnel 
Record Center and/or the appropriate 
service entity and request that (1) it 
verify the Veteran's complete periods of 
active duty, active duty for training, and 
inactive duty for training with the Alabama 
Army Reserve National Guard and (2) forward 
all available service medical records 
associated with such duty for incorporation 
into the record.  

2.  After completion of the action 
requested in Paragraph 1, then schedule the 
Veteran for a VA examination for 
compensation purposes in order to determine 
the current nature and etiology of the 
Veteran's neurosarcoidosis.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent) that the Veteran's 
neurosarcoidosis had its onset during 
active service; is etiologically related to 
the Veteran's military duties and/or 
inservice environmental contaminant 
exposure; or otherwise originated during 
active service.  The examiner must provide 
a complete rationale for any opinion 
advanced.  

Send the claims folder to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.

3.  After completion of the action 
requested in Paragraph 1, then schedule the 
Veteran for a VA examination for 
compensation purposes in order to determine 
the current nature and etiology of the 
Veteran's chronic Type II diabetes 
mellitus.  All indicated tests and studies 
should be accomplished and the findings 
then reported in detail.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent) that the Veteran's chronic Type II 
diabetes mellitus had its onset during 
active service; is etiologically related to 
the Veteran's military duties and/or 
inservice environmental contaminant 
exposure; or otherwise originated during 
active service.  The examiner must provide 
a complete rationale for any opinion 
advanced.  

Send the claims folder to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.

4.  Then readjudicate the Veteran's 
entitlement to service connection for both 
neurosarcoidosis and Type II diabetes 
mellitus with express consideration of the 
Federal Circuit's holding in Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  
If the benefits sought on appeal remains 
denied, the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions taken 
on his claims for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered, since the 
issuance of the last SSOC.  The Veteran 
should be given the opportunity to respond 
to the SSOC.  

The Veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.  



_________________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).  

